i~i
. . ""s . ... i s:   :.~   :. ~
                                  . ~   ...si
'   ~i   .......   ~..   <   ~i   .,


                                       :   '   .;   :i   ' ~..   . .'   .:~~   ..
J.   '   (
.   s   ........




                                 is   s
                   t' ' '   i,   '~"s;~~~~~~   :.   i'   '   >"fii1;rY!~~s::.
,,.;.




                                                             ......   .




~i t~ru. pt A315"~ ~~ (
                                                                           \"s .ii I



                                                                          tN   f   ..


                                                                                        'f




        s~ fvts:) '55               y       sw Dcf 0 ;1j3 ~
                                          <[)
                                                                                                      ':




                                                                                                        d' ..




                                                                                             ....
                                                                                             '




                        . I



                               \: i. t'




              .i                                                          ..
                   _,   ry;,


                                                                                   '.'              lili.l' .., ..




                                                                                                                     ,.   '
                                                .. ~   is: